     Case 8:19-cv-01212-JVS-JDE Document 38 Filed 10/30/20 Page 1 of 3 Page ID #:187


 1     JOHN M. HAMILTON (State Bar No.155381)
       HAMILTON LAW OFFICES
 2     5757 W. Century Blvd., Suite 700
       Los An~eles, CA 90045
 3     Phone: 424) 419-4028
       Facsimi e: (424) 419-4002
 4     Email: jm_namiltonl5@yahoo.com
 5
       Attorneys for defendant Yuri Vanetik
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
       PAVEL FUKS, an individual,               ) CASE NO.: 8:19-cv-1212- JVS (JDEx)
                                                )
12                                              )

                      Plaintiff,                ) STIPULATION TO CONTINUE
13
                                                ~ DISCOVERY, MOTION, AND
       vs.
14                                              ~ EXPERT DISCOVERY CUT OFF,

15
                                                ) AND TRIAL DATE
       YURI VANETIK, an individual,             )
                                                )
16                                              )
                                                )
17                  Defendants.                 )
                                                )
       ~~~~~~~~~~~~~~)
18

19

20
21

22           Plaintiff Pavel Fuks and Defendant Yuri Vanetik, hereby stipulate to
23     continue, and respectfully request that the Court continue, the discovery cut-off
24     date(s), the deadline for expert witness disclosures, and the motion cut-off date(s)
25     follows:
26           WHEREAS, the parties have continued to progress toward completing non-
27     expert discovery, including initial written discovery and non-party discovery, and
28     have completed ADR;

                                                    1
     Case 8:19-cv-01212-JVS-JDE Document 38 Filed 10/30/20 Page 2 of 3 Page ID #:188


 1            WHEREAS, given, among other things, the restrictions and challenges that
 2     have been in place because of COVID-19, the cross-border nature of this dispute,
 3     the physical location of the parties, translation needs, and other scheduling
 4     challenges counsel need additional time to complete discovery, including for the
 5     depositions of the parties and potential depositions of non-parties;
 6           WHEREAS, the current discovery cut-off date is October 29, 2020;
 7           WHEREAS, the current motion cut-off date is November 23, 2020;
 8           WHEREAS, the final pre-trial conference is scheduled for December 21,
 9     2020, with motions in limine due by November 23, 2020 and final pre-trial
10     documents by December 14, 2020;
11           WHEREAS, a jury trial is currently scheduled for January 12, 2021;
12           WHEREAS, the holding of jury trials in this Court has been suspended

13     indefinitely;

14           WHEREAS, counsel believe that an approximately three-month continuance

15     of the trial date, the pre-trial hearing, the cut-off dates for discovery and motions,

16     and all related deadlines, as provided in the attached proposed Order, would allow
17     the parties time to complete discovery, engage in further meaningful settlement
18     negotiations, and fully prepare for trial if needed;

19
              WHEREAS, the requested extension is not for the purposes of delay;
              WHEREAS, the parties have requested one previous extension of time to the
20
       deadlines referenced herein.
21
             IT IS HEREBY STIPULATED and respectfully requested by Plaintiff and
22
       Defendant, through their respective counsel of record, that the cut-off date for non-
23
       expert discovery be continued ninety days; the motion cut-off date be continued for
24
       ninety days; and the pre-trial hearing and trial be continued for ninety days, or
25
       whichever date is convenient for the Court.
26
27

28


                                                  2
     Case 8:19-cv-01212-JVS-JDE Document 38 Filed 10/30/20 Page 3 of 3 Page ID #:189


 1     Respectfully submitted,
 2
 3     DATED: October 30, 2020                    Eversheds Sutherland LLP
 4
 5                                        By:      /s/
                                                -Yohii~L-o_m_a_s~~~~~~~~~



 6                                                Attorneys for Plaintiff
                                                  PAVELFUKS
 7
 8

 9     DATED: October 30, 2020                    HAMILTON LAW OFFICES
10

11                                        By:      /s/
                                                -Yohii~M~.H...-.--am---11-to-n~~~~~~

12                                                Attorn~ys for Defendant
                                                  YURI VANETIK
13

14
15
16
17
18

19

20
21
22
23

24
25
26
27
28

                                            3
